 

Exhibit 10.10(a)

HORACE MANN SERVICE CORPORATION

EXECUTIVE CHANGE IN CONTROL PLAN

 

SCHEDULE A PARTICIPANTS

 

Note: The effective date of entry shall be subject to Section 4.2(a)

 

NAME OR TITLE   EFFECTIVE DATE OF     PARTICIPATION*         TIER I PARTICIPANTS
  President and CEO   May 16, 2013         TIER II PARTICIPANTS EVP, Life &
Retirement   February 15, 2012 EVP, Property & Casualty   July 1, 2015 SVP and
Controller/Acting CFO   **       TIER III PARTICIPANTS SVP, Field Operations and
Distribution   August 13, 2015***

 

*Subject to acceptance within 30 days of effective date of participation.

**Subject to Section 4.2(b) of the Plan.

*** On April 13, 2017, the Company announced that Kelly Stacy, head of field
operations, is leaving the Company effective April 21, 2017. Mr. Stacy’s current
responsibilities will be absorbed by existing members of the management team.

 

Last updated: January 30, 2017

 

 

